          Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 1 of 46



1
2
3
4
5
6                          IN THE UNITED STATES DISTRICT COURT

7                               FOR THE DISTRICT OF ARIZONA

8
     Jane V.; John A.; John E.; Jane F.; John D.;
9    John M.; Jane N.; and John W.;                      No. CV18-242 PHX DGC
     individually and on behalf of all others
10   similarly situated,                                 CONSENT DECREE
11                      Plaintiffs,
12            v.
13   Motel 6 Operating L.P., a limited
     partnership; G6 Hospitality LLC, a limited
14   liability company, dba Motel 6; and Does
     1-10,
15
                        Defendants.
16
17
18            Plaintiffs Jane V., John A., John E., Jane F., John D., John M., Jane N., and John W.
19   (“Plaintiffs”), and Defendants Motel 6 Operating L.P. and G6 Hospitality LLC
20   (“Defendants”) (collectively the “Parties”) having privately negotiated and entered into a
21   Third Amended Settlement Agreement, attached with the Second Amended Settlement
22   Agreement as Exhibit A (collectively, “Agreement”), and having appeared and asked the
23   Court to enter this Consent Decree pursuant to their Agreement, and without admitting or
24   denying the allegations in the Complaint;
25            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
26   I.       JURISDICTION
27            The Parties stipulate that: (i) the Court has jurisdiction over the Parties and subject
28   matter of the Action; (ii) if the claims asserted in the Action were proven, the Court would
       Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 2 of 46



1    have authority to grant the equitable relief and monetary damages set forth in the
2    Agreement; (iii) venue is proper in the United States District Court for the District of
3    Arizona; and (iv) the Court may retain jurisdiction of the Action during the duration of the
4    Agreement solely for the purposes of entering all orders that may be necessary to implement
5    the relief provided.
6    II.    DEFINITIONS
7           For the purposes of this Consent Decree, the defined terms of the Agreement apply.
8    III.   EFFECTIVE DATES AND DURATION
9           Unless otherwise provided, the equitable provisions addressed in Sections VI and
10   VII in this Consent Decree are effective immediately upon the Final Approval Date and
11   shall remain in effect for three years (36 months) from that date.
12   IV.    TERMINATION
13          This Consent Decree shall automatically terminate upon the election of a Party in
14   accordance with the terms set forth in Section IX.F.1. of the Agreement.
15   V.     GENERAL EQUITABLE PROVISIONS
16          A.       General Injunctive Provisions
17          Effective immediately upon the Final Approval Date and for three years (36 months)
18   from that date, Defendants shall implement and maintain the following policies and internal
19   procedures (“the Policy”):
20               1. Defendants shall maintain the 24-Hour Hotline that they established to assist
21   employees at Motel 6 Entities when they receive any request for Guest Information from
22   Federal Immigration Authorities.
23               2. Defendants shall respond to requests for information from Federal
24   Immigration Authorities as follows:
25                     a.   Defendants shall not share Guest Information with Federal
26   Immigration Authorities without a judicially enforceable warrant or subpoena, except
27   where the Federal Immigration Authority articulates a credible reason to believe that a
28   Guest, employee, or other individual is in imminent danger. For purposes of this subsection,

                                                 -2-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 3 of 46



1    a “credible reason” is a particularized concern related to the safety and well-being of an
2    individual currently on the property.
3                     b. With respect to all other warrants or subpoenas presented by Federal
4    Immigration Authorities, Defendants shall not share Guest Information with Federal
5    Immigration Authorities until such warrants or subpoenas have been sent to Defendants’
6    legal department or other individuals designated by Defendants, who will have been trained
7    to comply with this Policy and to address requests from Federal Immigration Authorities,
8    and until such persons authorize the disclosure of Guest Information.
9                     c.   Defendants will continue to train their employees that if they have
10   questions about this Policy, they should call the 24-Hour Hotline.
11                    d. Defendants shall maintain their established brand standard requiring
12   that Franchised Locations adopt and implement the policies and procedures described in
13   Section X.A of the Agreement.
14                    e.   Defendants shall maintain the online mechanism that was created to
15   allow any person at a Motel 6 Location to submit a report when he or she believes that Guest
16   Information has been provided to Federal Immigration Authorities or that this Policy has
17   been violated in any manner (a “Compliance Complaint”). Any person who submits a
18   Compliance Complaint may do so anonymously.
19              3. Defendants shall continue to provide the following training:
20                    a.   For each Operated Location employee who has the ability to make
21   Guest Information available, training to understand the Policy and their responsibilities with
22   regard to the Policy, including the purpose and procedures regarding Defendants’ 24-Hour
23   Hotline, such as when it is appropriate and necessary to contact Defendants’ 24-Hour
24   Hotline.
25                    b. The training described in this section may be held in conjunction with
26   other business, at Defendants’ discretion, and may be organized geographically in such
27   fashion as Defendants deem appropriate.
28

                                                -3-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 4 of 46



1           B.     Dispute Resolution and Enforcement Procedures
2                  1.     The Parties agree to the appointment of Martin F. Scheinman, Esq., or

3    any successor(s) agreed to by the Parties to the Agreement, as Settlement Administrator.

4    The Settlement Administrator may be removed at the joint written request of Class Counsel

5    and Defendants, or by order of the Court upon motion of any Party and a showing of good

6    cause that Mr. Scheinman should no longer serve as Settlement Administrator. In the event

7    that Mr. Scheinman becomes unavailable to serve as Settlement Administrator for any

8    reason, the Parties will make a good faith effort to select on a joint basis a new Settlement

9    Administrator. If the Parties are unable to reach agreement as to a successor Settlement

10   Administrator within forty-five (45) days following the date Mr. Scheinman becomes

11   unavailable to serve as Settlement Administrator, the Court shall appoint a successor

12   Settlement Administrator upon motion of Class Counsel or Defendants. Class Counsel or

13   Defendants may nominate persons for consideration as a successor Settlement

14   Administrator. The Parties shall each have the right to interview any nominated person,

15   and to present argument and evidence to the Court regarding the selection of the successor

16   Settlement Administrator.

17                 2.     The Settlement Administrator shall have authority to resolve all

18   disputes arising under the Agreement, subject to limitations and standards set forth in the

19   Agreement. The Settlement Administrator in the course of resolving disputes shall have

20   authority to modify this Consent Decree, subject to an appeal by either Party to the Court

21   and as provided in Sections X.B.4–7 of the Agreement.

22                 3.     The Parties shall use Best Efforts to resolve promptly any differences

23   or any disputes regarding the interpretation or implementation of the Agreement.

24                 4.     Each Party shall have the right to initiate steps to resolve any dispute

25   or issue of compliance regarding any provision of the Agreement subject to limitations and

26   standards set forth in the Agreement.

27                        a.     If either Party has good reason to believe that a legitimate

28   dispute exists that cannot be resolved informally with the Settlement Administartor, the


                                                -4-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 5 of 46



1    initiating Party shall first promptly give written notice to the other Party, including: (a) a
2    reference to all specific provisions of the Agreement that are involved; (b) a statement of
3    the issue; (c) a statement of the remedial action sought by the initiating Party; and (d) a brief
4    statement of the specific facts, circumstances, and any other arguments supporting the
5    position of the initiating Party;
6                          b.      Within thirty (30) days after receiving such notice, the non-
7    initiating Party shall respond in writing to the statement of facts and arguments set forth in
8    the notice and shall provide its written position, including the facts and arguments upon
9    which it relies in support of its position;
10                         c.      The Parties shall undertake good-faith negotiations, including
11   meeting and conferring by telephone or in person and exchanging relevant documents
12   and/or other information, to attempt to resolve the issues in dispute or of alleged
13   noncompliance;
14                         d.      The Settlement Administrator, upon motion, may permit a Party
15   to take post-settlement discovery as provided by the Federal Rules of Civil Procedure, but
16   only as to matters relevant to the underlying claim of breach, if the Settlement Administrator
17   determines that the informal exchange of documents or information has not been sufficient
18   to allow the Party to present the dispute upon a factual record adequate for a fair
19   determination of the issue;
20                         e.      If the Parties’ good-faith efforts to resolve the matter have
21   failed, and after written notice of an impasse by the initiating Party to the non-initiating
22   Party, the initiating Party may file a motion with the Settlement Administrator, with a
23   supporting brief, requesting resolution of the dispute or the issues of non-compliance,
24   provided that such motion shall be limited to the dispute(s) and/or issue(s) as to which the
25   Parties have met and conferred as described here;
26                         f.      The non-moving Party will have fifteen (15) days to respond to
27   any such motion;
28                         g.      The Settlement Administrator shall attempt within fifteen (15)

                                                   -5-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 6 of 46



1    days after filing of the final brief to resolve the dispute and may schedule a hearing or other
2    proceeding, including an evidentiary hearing, to resolve the matter; and
3                          h.     Within thirty (30) days of any hearing, the Settlement
4    Administrator shall issue a written determination, including findings of fact if requested by
5    any Party.
6                  5.      The provisions of this Section do not prevent any Party from promptly
7    bringing an issue directly before the Court when exigent facts or circumstances require
8    immediate Court action to prevent a serious violation of the terms of the Agreement, which
9    otherwise would be without meaningful remedy.              The parties shall jointly place a
10   conference call to the Court regarding any such matter and, with leave of court, may file a
11   motion. The moving papers shall explain the facts and circumstances that necessitate
12   immediate action by the Court. Absent a showing of exigent facts or circumstances, the
13   Court may refer the matter to the Settlement Administrator to resolve in accordance with
14   procedures set forth above. If any such matter is brought before the Court requesting
15   immediate action, the other Party shall be provided with appropriate actual notice, and an
16   opportunity to be heard, under the Local Rules of the Court and the Federal Rules of Civil
17   Procedure. The Court in its discretion may set such procedures for emergency consideration
18   as are appropriate to the particular facts or circumstances, but no such matter may be heard
19   or considered on an ex parte basis.
20                 6.      Any Party who disagrees with a decision of the Settlement
21   Administrator may seek relief from the Court within fourteen (14) days of receipt of notice
22   of the decision by the Settlement Administrator. Any such request for relief shall be raised
23   initially in a joint conference call with the Court and, after such call and with leave of court,
24   may be brought by motion under the Local Rules of the Court and Federal Rules of Civil
25   Procedure. A Party may seek any remedy provided by law, provided that such remedy is
26   consistent with the provisions of the Agreement.
27                 7.      The Parties agree that, for any dispute decided by the Settlement
28   Administrator under Section X.B of the Agreement and which decision would require

                                                  -6-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 7 of 46



1    modification of the Consent Decree:
2                         a.     The Parties shall cooperate in jointly requesting the Court to
3    modify the Consent Decree to reflect the resolution of said dispute; or
4                         b.     The Party disagreeing with such decision shall, as part of any
5    request for relief made under Section X.B.6 of the Agreement, request that the Consent
6    Decree be modified or affirmed, as appropriate.
7                         c.     Nothing herein shall be construed as authorizing the Settlement
8    Administrator to require the Court to alter the terms of its Consent Decree, or to disregard
9    the clear and unambiguous language of the Consent Decree.
10                 8.     Only Plaintiffs or Defendants shall have standing to move the Court to
11   enforce, apply, or modify the Agreement. Any individual concerned about Defendants’
12   compliance with the Agreement may so notify Class Counsel and request that they examine
13   Defendants’ compliance and seek such relief, if any, as may be appropriate. In the event
14   that any Party seeks to utilize the dispute resolution procedure, then each Party shall bear
15   its own attorneys’ fees, costs, and expenses for all work performed through resolution by
16   the Settlement Administrator. In the event that any Party seeks to appeal any decision of
17   the Settlement Administrator, then the prevailing party in such matter shall be entitled to
18   recover reasonable attorneys’ fees, costs, and expenses incurred in such appeal from the
19   other Party. Whether and to what extent any Party is a prevailing party and awarded fees
20   and expenses shall be determined in the sole and absolute discretion of the Court.
21   VI.    RECORDKEEPING AND REPORTING
22          A.     Documents to be Preserved for the Duration of the Agreement
23          Defendants shall retain the following records for the period set forth in Section III of
24   this Consent Decree or as required by state or federal law, whichever is longer:
25                 1.     Compliance Complaints, as defined in Section X.A.1.b.v. of the
26   Agreement;
27                 2.     Incident Reports; and
28                 3.     Logs of any calls made by Defendants’ employees (including

                                                  -7-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 8 of 46



1    employees at Operated Locations) to the 24-Hour Hotline referenced in Section X.A.1.a. of
2    the Agreement.
3           B.     Access to Documents
4           All documents required to be maintained by the express terms of the Agreement, and
5    all documents that are provided to the Settlement Administrator, Class Counsel, or the Court
6    under the terms of this Consent Decree, are and shall be treated as confidential business
7    records.    Neither Class Counsel, nor the Settlement Administrator, nor the Claims
8    Administrator nor Centro de los Derechos del Migrante, Inc., shall divulge any such
9    documents to any third party unless so ordered by a court after notice to Defendants and an
10   opportunity for Defendants to object to such disclosure and to be heard. Upon expiration
11   of this Consent Decree, Class Counsel, the Claims Administrator, and the Settlement
12   Administrator shall destroy any and all documents in any format Defendants furnished
13   under this Agreement. This provision shall not prevent a Party from filing otherwise
14   confidential documents with the Court, provided that, either: (a) such documents are filed
15   under seal; or (b) Class Counsel give ten (10) days advance notice to Defendants, to permit
16   opportunity to seek a protective order sealing such documents.
17          C.     Compliance and Status Conference
18          During the period set forth in Section III of this Consent Decree, the Parties shall
19   conduct an annual status conference with the Settlement Administrator, with a report to the
20   Court following the status conference to discuss the status of implementation of the Consent
21   Decree. The Parties shall be represented at the status conference. No Party shall file any
22   document with the Settlement Administrator in conjunction with the status conference,
23   unless directed to do so by the Settlement Administrator.
24          IT IS SO ORDERED.
25          Dated this 18th day of February, 2020.
26
27
28

                                               -8-
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 9 of 46



 1
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     Jane V.; John A.; John E.; Jane F.; John D.;
12   John M.; Jane N.; and John W.;                 No. 2:18-cv-00242-DGC
     individually and on behalf of all others
13   similarly situated,                            THIRD AMENDED SETTLEMENT
                                                    AGREEMENT
14                    Plaintiffs,
15         v.
16   Motel 6 Operating L.P., a limited
     partnership; G6 Hospitality LLC, a limited
17   liability company, dba Motel 6; and Does
     1-10,
18
                      Defendants.
19
20
21
22
23
24
25
26
27
28
      Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 10 of 46



 1          This Third Amended Settlement Agreement incorporates all provisions of the
 2   Second Amended Settlement Agreement and Addendum, except as noted below.
 3          1.     Section III.E defining “Class 2” is deleted.
 4          2.     Section III.F defining “Class 2 Members” is deleted.
 5          3.     Section III.DD defining “Primary Class” is deleted.
 6          4.     Section III.EE defining “Primary Class” Members” is deleted.
 7          5.     Revise Section III.HH as follows: “‘Releasing Class’ means the Settlement
 8   Class and Injunctive Relief Class, collectively.”
 9          6.     Revise Section III.JJ as follows: “‘Settlement Class’ means all persons who
10   were Guests at a Motel 6 Location in the United States during the Class Period, and as a
11   result of a Registered Guest’s Information having been provided to Federal Immigration
12   Authorities by a Motel 6 Location, suffered a privacy violation and/or were questioned,
13   interrogated, detained, and/or placed in immigration removal proceedings by Federal
14   Immigration Authorities, except those who have filed a timely request to opt-out of the
15   Settlement Class.”
16          7.     Replace Section VII.A.1.-2 by eliminating references to “Primary Class”
17   and Class 2,” with Section VII.A that shall read as follows: “For purposes of the
18   monetary damages provided in this Agreement, the Parties shall request that the Court
19   conditionally certify a ‘Settlement Class’ under Federal Rule of Civil Procedure 23(b)(3)
20   defined as: All persons who were Guests at a Motel 6 Location in the United States
21   during the Class Period, and as a result of a Registered Guest’s Information having been
22   provided to Federal Immigration Authorities by a Motel 6 Location, suffered a privacy
23   violation and/or were questioned, interrogated, detained, and/or placed in immigration
24   removal proceedings by Federal Immigration Authorities, except those who have filed a
25   timely request to opt-out of the Settlement Class.”
26      8. Replace Section XII.1-2 by eliminating references to “Primary Class” and Class 2,”
27   with Section X.A that shall read as follows: “The Claims Administrator shall determine
28   that a claimant is a member of the Settlement Class if it can reasonably be determined from

                                                -2-
Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 11 of 46
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 12 of 46




 1                   SECOND AMENDED SETTLEMENT AGREEMENT
 2   I.     INTRODUCTION
 3          This Settlement Agreement (“Agreement”) is entered into by Defendants Motel 6
 4   Operating L.P. and G6 Hospitality LLC, doing business as Motel 6 (“Defendants”), and
 5   John A., John D., John E., Jane F., John M., Jane N., Jane V., and John W. (“Plaintiffs”),
 6   proceeding pseudonymously and as Class Representatives, for the purpose of resolving
 7   the Action between them (collectively, Plaintiffs and Defendants shall be referred to as
 8   the “Parties”). This Agreement has been reached as a result of good faith negotiation
 9   supervised by a professional mediator.
10   II.    PURPOSES OF SETTLEMENT
11          The Parties have entered into this Agreement for the following purposes:
12          A.     To resolve all disputes covered by the litigation in such a way as to avoid
13   further expense and protracted disputes between the Parties.
14          B.     To create an efficient procedure for implementing equitable relief and
15   monetary damages under the terms of this Agreement; and
16          C.     To finally resolve all claims and defenses asserted in the Action.
17   III.   DEFINITIONS
18          A.     “Action” means Jane V., et al v. Motel 6 Operating L.P., et al., D. Ariz.
19   (Case No. 2:18-cv-00242-DGC).
20          B.     “Best Efforts” means commercially reasonable efforts designed to comply
21   with the specific objectives to which the efforts are directed.
22          C.     “Centro de los Derechos del Migrante, Inc.” or “CDM” means the
23   organization that will assist the Claims Administrator to conduct class notice in Mexico
24   and Latin America pursuant to a contract between CDM, the Claims Administrator,
25   Mexican American Legal Defense and Educational Fund (“MALDEF”), and G6
26   Hospitality LLC (“G6”).
27          D.     “Claims Administrator” means Arden Claims Service in Port Washington,
28   New York, or any successor(s) agreed to by the parties to this Agreement.
29          E.     “Class 2” means the definition set forth in Section VII.A.1.b.
             Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 13 of 46




 1           F.    “Class 2 Members” means the definition set forth in Section VII.A.1.b.
 2           G.    “Class Counsel” means MALDEF and the Ortega Law Firm.
 3           H.    “Class Members” means each and every member of the Settlement Class.
 4           I.    “Class Period” means the period from February 1, 2015 through June 28,
 5   2019.
 6           J.    “Class Representatives” or “Plaintiffs” means John A., John D., John E.,
 7   Jane F., John M., Jane N., Jane V., and John W., proceeding pseudonymously.
 8           K.    “Court” means the United States District Court for the District of Arizona.
 9           L.    “Defendants” means Motel 6 Operating L.P. and G6 Hospitality LLC,
10   doing business as Motel 6.
11           M.    “Effective Approval” means the entry of an order approving this
12   Agreement on the Final Approval Date by the Court and either: (1) the expiration of the
13   time for filing a direct appeal from the Court’s approval of the Agreement, or (2) if a
14   timely direct appeal is filed, the final resolution of the appeal (including any requests for
15   rehearing and/or petitions for writ of certiorari), resulting in final judicial approval of the
16   Agreement.
17           N.    “Federal Immigration Authorities” means the following: United States
18   Department of Homeland Security Immigration and Customs Enforcement, Customs and
19   Border Patrol, Homeland Security Investigations, their officers or employees, and any
20   other employee of the Department of Homeland Security whose primary responsibility is
21   enforcement of federal immigration laws.
22           O.    “Final Approval Date” means the date the Court approves this Agreement
23   and after there has been: (a) notice to the Settlement Class and the Injunctive Relief
24   Class; (b) opportunity to opt-out of the Settlement Class with respect to monetary
25   damages; (c) opportunity to submit a timely objection to the Agreement; (d) appropriate
26   discovery regarding any such timely objections; and (e) the Final Approval Hearing.
27           P.    “Final Approval Hearing” means the hearing at which the Court considers
28   the fairness of and whether to approve this Agreement and after there has been: (a) notice
29   to the Settlement Class and the Injunctive Relief Class; (b) opportunity to opt-out of the


                                                    2
              Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 14 of 46




 1   Settlement Class with respect to monetary damages; (c) opportunity to submit a timely
 2   objection to the Agreement; and (d) appropriate discovery regarding any such timely
 3   objections.
 4            Q.    “Final Approval Order” means the order the Court enters approving the
 5   Agreement after having conducted the Final Approval Hearing.
 6            R.    “Franchised Location” means any lodging facility in the United States
 7   operated under the “Motel 6” brand name by a third party under a franchise agreement
 8   with Defendants and their respective affiliates.
 9            S.    “Guest” means any Registered Guest, as defined herein, or other person
10   occupying a guestroom in any Motel 6 Location.
11            T.    “Guest Information” means the name, address, and/or other registration
12   information provided to a Motel 6 Location by a Registered Guest or Guest at the time of
13   check-in.
14            U.    “Guest List” means computer-generated Motel 6 guest lists and the Guest
15   Information contained on them.
16            V.    “Incident Report” means documentation of Guest Lists or other Guest
17   Information disclosed by a Motel 6 Location to Federal Immigration Authorities created
18   electronically at Operated Locations.
19            W.    “Injunctive Relief Class” means the definition set forth in Section VII.B.
20            X.    “Injunctive Relief Class Members” means the definition set forth in Section
21   VII.B.
22            Y.    “Motel 6 Entities” means Defendants and each of their past and present
23   employees, parents, subsidiaries, affiliates, officers, directors, agents, managers, owners,
24   insurers, successors, and assigns and those in active concert or participation with them, or
25   any of them.
26            Z.    “Motel 6 Location” means any Motel 6 branded lodging facility in the
27   United States, including Operated Locations and Franchised Locations.
28            AA.   “Operated Location” means any Motel 6 branded lodging facility in the
29   United States operated by Defendants.


                                                   3
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 15 of 46




 1          BB.    “Preliminary Approval Date” means the date upon which the Court enters
 2   an order preliminarily approving this Agreement, pending notice and opportunity to opt-
 3   out of the Settlement Class with respect to monetary damages or submit objections to the
 4   Agreement, and a fairness hearing.
 5          CC.    “Preliminary Approval Order” means the order by the Court that
 6   preliminarily approves the Agreement, pending notice and opportunity to opt-out of the
 7   Settlement Class with respect to monetary damages or, with regard to the Settlement
 8   Class and the Injunctive Relief Class, to submit objections to the Agreement, and a
 9   fairness hearing.
10          DD.    “Primary Class” means the definition set forth in Section VII.A.1.a.
11          EE.    “Primary Class Members” means the definition set forth in Section
12   VII.A.1.a.
13          FF.    “Registered Guest” means any person who provided his or her Guest
14   Information to a Motel 6 Location at the time of check-in and whose information was
15   stored in Motel 6’s guest registration system.
16          GG.    “Release” means the release of claims as set forth in Section VIII of the
17   Agreement.
18          HH.    “Releasing Class” means the Primary Class, Class 2 and the Injunctive
19   Relief Class, collectively.
20          II.    “Settlement Administrator” means Martin F. Scheinman, Esq. or any
21   successor(s) agreed to by the parties to this Agreement.
22          JJ.    “Settlement Class” means the Primary Class and Class 2, collectively.
23          KK.    “Washington Action” means the action styled State of Washington v. Motel
24   6 Operating, L.P. et al., No. 18-2-00283-4 SEA in the Superior Court of the State of
25   Washington, King County.
26          LL.    “Washington Settlement” means the agreement to settle the action styled
27   State of Washington v. Motel 6 Operating, L.P. et al., No. 18-2-00283-4 SEA in the
28   Superior Court of the State of Washington, King County, as set forth in the Consent
29   Decree entered in that action on April 26, 2019.


                                                  4
               Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 16 of 46




 1   IV.       LITIGATION BACKGROUND
 2             A.   On January, 24, 2018, eight Plaintiffs filed a class-action complaint in the
 3   United States District Court for the District of Arizona. Plaintiffs allege that Defendants
 4   employed a corporate policy and/or practice to provide Guest Information to agents of
 5   Immigration and Customs Enforcement (“ICE”) and/or other Federal Immigration
 6   Authorities. Plaintiffs challenge Defendants’ alleged policy and/or practice as
 7   unauthorized disclosures of private information and as discriminatory, unconstitutional, a
 8   violation of state laws protecting consumers, and a violation of Defendants’ privacy
 9   policy.
10             B.   On May 8, 2018, Defendants filed an answer and defenses to the class
11   action complaint and denied any wrongdoing or violation of the law.
12             C.   On June 15, 2018, the Parties engaged in a day-long mediation before
13   Martin F. Scheinman, Esq., a professional mediator. The mediation resulted in a tentative
14   settlement.
15             D.   On July 6, 2018, the Parties filed a joint certification with the Court that
16   indicated that the Parties agreed to a tentative settlement that would resolve the
17   Plaintiffs’, Class Members’, and Injunctive Relief Class Members’ claims against
18   Defendants.
19             E.   On November 2, 2018, the Parties filed a Joint Motion for Preliminary
20   Approval of Class Action Settlement (the “Joint Motion”) with the Court.
21             F.   On January 29, 2019, the Parties appeared before the Court for a hearing on
22   the Joint Motion, at which time the Court expressed certain questions and concerns, and
23   allowed the Parties an additional period of time to address those questions and concerns
24   in a new motion to be filed in support of the settlement agreement.
25             G.   On April 3, 2019, the Parties engaged in an additional day-long mediation
26   before Mr. Scheinman, which resulted in certain agreed upon changes to the complaint
27   and settlement.




                                                    5
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 17 of 46




 1          H.      On June 5, 2019, Plaintiffs filed, with Defendants’ consent, an Amended
 2   Class Action Complaint for Declaratory and Injunctive Relief (the “Amended
 3   Complaint”).
 4   V.     JURISDICTION
 5          The Parties stipulate that: (i) the Court has jurisdiction over the Parties and
 6   subject matter of the Action; (ii) if the claims asserted in the Action were proven, the
 7   Court would have the authority to grant the equitable relief and monetary damages set
 8   forth in this Agreement; (iii) venue is proper in the United States District Court for the
 9   District of Arizona; and (iv) the Court may retain jurisdiction of the Action during the
10   duration of the Agreement solely for the purposes of entering all orders that may be
11   necessary to implement the relief provided.
12   VI.    CONSENT DECREE, EFFECTIVE DATES AND DURATION OF
13          EQUITABLE PROVISIONS
14          A.      Effective Dates and Duration
15          Unless otherwise provided, the equitable provisions addressed in Sections X and
16   XI in this Agreement are effective immediately upon the Final Approval Date and shall
17   remain in effect for three years (36 months) from that date.
18          B.      Consent Decree
19          In addition to the Final Approval Order, the Parties shall request in connection
20   with the Final Approval Hearing that the Court enter a consent decree containing
21   Sections V, VI, X, and XI of this Agreement, or substantively identical provisions. The
22   consent decree shall be operative for the term set forth in Section VI.A of this
23   Agreement. The consent decree shall also contain a provision terminating it
24   automatically on the election of either Party under Section IX.F of this Agreement.
25   VII.   SETTLEMENT CLASSES
26          A.      Monetary Damages
27                  1.    For purposes of the monetary damages provided in this Agreement,
28   the Parties shall request that the Court conditionally certify a “Primary Class” and “Class



                                                   6
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 18 of 46




 1   2” under Federal Rule of Civil Procedure 23(b)(3) as further defined in sections
 2   VII.A.1.a.-b below.
 3                         a.    A Primary Class, consisting of all persons who were
 4   Registered Guests at a Motel 6 Location in the United States during the Class Period, and
 5   whose Guest Information was provided to Federal Immigration Authorities by a Motel 6
 6   Location in the United States, each of whom shall be a “Primary Class Member,” except
 7   those who file a timely request to opt-out of the Settlement Class.
 8                         b.    Class 2, consisting of all Guests at a Motel 6 Location in the
 9   United States during the Class Period who were not Registered Guests, and were
10   questioned, interrogated, detained, and/or placed in immigration removal proceedings by
11   Federal Immigration Authorities as a result of a Motel 6 Location’s disclosure of Guest
12   Information to Federal Immigration Authorities, each of whom shall be a “Class 2
13   Member,” except those who file a timely request to opt-out of the Settlement Class.
14          B.     Equitable Relief
15          For purposes of the equitable relief provided in this Agreement, the Parties shall
16   request that the Court certify an Injunctive Relief Class under Federal Rule of Civil
17   Procedure Rule 23(b)(2), defined as all persons who were Guests at a Motel 6 Location in
18   the United States during the Class Period, and whose Guest Information was provided to
19   Federal Immigration Authorities by a Motel 6 Location in the United States, each of
20   whom shall be an “Injunctive Relief Class Member.”
21          C.     Exclusions
22          Excluded from the Releasing Class are the Motel 6 Entities and all federal
23   governmental entities and personnel, including Federal Immigration Authorities.
24   VIII. RELEASE OF CLAIMS
25          A.     Binding and Exclusive Nature of Settlement Agreement
26          Upon Effective Approval of the Settlement, the Parties, Class Members, and
27   Injunctive Relief Class Members shall be bound by this Agreement and shall have
28   recourse exclusively to the benefits, rights, and remedies provided in this Agreement. No
29   other action, demand, suit, or other claim may be pursued by the Class Members or


                                                  7
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 19 of 46




 1   Injunctive Relief Class Members against the Motel 6 Entities with respect to the Released
 2   Claims.
 3          B.     Release of Claims by the Releasing Class
 4          Upon Effective Approval of the settlement, the Motel 6 Entities shall be fully
 5   released and forever discharged from any and all individual and/or class-wide claims,
 6   demands, charges, complaints, rights and causes of action of any kind by the Class
 7   Representatives, Plaintiffs, the Releasing Class, each member of the Releasing Class
 8   (hereafter collectively “Releasors”), and the Releasor’s estates (whether or not any
 9   Releasor or Releasor’s estate has objected to the settlement or makes a claim for
10   monetary damages described in Section XII) that arise out of or relate to conduct within
11   the Class Period concerning the provision of Guest Information to Federal Immigration
12   Authorities by a Motel 6 Location, including, but not limited to, any conduct alleged and
13   cause of action asserted in this action, or that could have been asserted or alleged in this
14   action, and arising out of the facts alleged in this action (including, but not limited to
15   alleged race and national-origin discrimination, consumer protection violations, privacy
16   violations, constitutional claims, contract or tort claims and any other federal, state, or
17   local law claims) (collectively “Released Claims”). Releasors and their estates shall not,
18   after Effective Approval of this Agreement, seek to establish liability against any Motel 6
19   Entity based, in whole or in part, upon any of the Released Claims or any conduct at issue
20   in the Released Claims. This Release is final and shall survive the expiration of the
21   Agreement’s terms.
22          C.     Waiver of Unknown Claims
23          On Effective Approval, Releasors and the Releasor’s estates shall be deemed to
24   have, and by operation of this Agreement shall have, with respect to the Released Claims,
25   expressly waived the benefits of any statutory provisions or common law rule that
26   provides, in substance, that a general release does not extend to claims that the party does
27   not know or suspect to exist in its favor at the time of executing the release, which if
28   known by it, would have materially affected its settlement with any other party. In
29   particular, but without limitation, Releasors and Releasor’s Estates waive the provisions


                                                    8
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 20 of 46




 1   of California Civil Code § 1542 (or any like or similar statute or common law doctrine),
 2   and do so understanding the significance of that waiver. California Civil Code §1542
 3   provides:
 4          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
 5          CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
 6          SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
 7          EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
 8          HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
 9          SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
10          D.     No Bar to Future Claims
11          Nothing in this Agreement shall be construed to bar any claims of any Releasor
12   that arise after Effective Approval.
13          E.     Assumption of Risk
14          In entering into this Agreement, the Parties assume the risk of any mistake of fact
15   or law. If either Party should later discover that any fact that the Party relied upon in
16   entering into this Agreement is not true, or that the Party’s understanding of the facts or
17   law was incorrect, the Party shall not be entitled to modify, reform, or set aside this
18   Agreement, in whole or in part, as a result.
19          F.     No Collateral Attack
20          This Agreement shall not be subject to collateral attack by any Releasor at any
21   time after Effective Approval.
22   IX.    COURT APPROVAL OF SETTLEMENT
23          A.     Preliminary Approval
24          As soon as practicable after the execution of this Agreement, and no later than
25   June 28, 2019, the Parties shall apply for entry of the Preliminary Approval Order. The
26   Preliminary Approval Order shall include provisions: (a) preliminarily approving this
27   Settlement and finding this Settlement sufficiently fair, reasonable and adequate to allow
28   Notice to be disseminated to the Settlement Class and the Injunctive Relief Class; (b)
29   approving the form, content, and manner of the Notice; (c) setting a schedule for


                                                    9
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 21 of 46




 1   proceedings with respect to Final Approval of this Settlement; and (d) staying the Action,
 2   other than such proceedings as are related to this Settlement.
 3          B.     CAFA Notice
 4          Within ten (10) days of the lodging of this Agreement and the motion for
 5   preliminary approval of the Settlement, Defendants shall provide an amended CAFA
 6   notice as required under 28 U.S.C. § 1715. CAFA notice shall be provided to the
 7   Attorney General of the United States and the Attorneys General of each state in which
 8   Class Members and Injunctive Relief Class Members reside. CAFA notice shall be
 9   mailed, can be in an electronic or disk format, and shall include to the extent then
10   available and feasible: (1) the Amended Complaint in the Action; (2) the motion for
11   preliminary approval of the Agreement, which shall include the proposed Final Approval
12   Hearing date and shall confirm that there are no additional agreements among the Parties
13   not reflected in the Settlement; (3) the proposed forms of Notice; (4) this Agreement; and
14   (5) a reasonable estimate of the numbers of Class Members and Injunctive Relief Class
15   Members residing in each state and the estimated proportionate share of the claims of
16   such members to the entire settlement. The Parties agree that this CAFA notice shall be
17   sufficient to satisfy the terms of 28 U.S.C. § 1715.
18          C.     Objections to Settlement
19          Any Class Member or Injunctive Relief Class Member wishing to object or to
20   oppose the approval of this Agreement shall object in writing in the manner set forth in
21   Section XII.I.1.
22          D.     Motion for Final Approval and Response to Objections
23          The Parties shall file with the Court their motion for final settlement approval on a
24   date that is no later than twenty-one (21) days before the date of the Final Approval
25   Hearing. The Parties will file with the Court a reply brief in support of Final Approval
26   that, e.g., responds to any objections filed no later than seven (7) days before the date of
27   the Final Approval Hearing.




                                                  10
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 22 of 46




 1          E.     Final Approval Hearing
 2          The Parties shall request that the Court, on the date set forth in the Preliminary
 3   Approval Order or on such other date that the Court may set (but not earlier than 150
 4   days from the date of entry of the Preliminary Approval Order), conduct a Final Approval
 5   Hearing to: (a) determine whether to grant Final Approval to this Agreement; and
 6   (b) consider any timely objections to this settlement and the Parties’ responses to such
 7   objections. At the Final Approval Hearing, the Parties shall ask the Court to give Final
 8   Approval to this Agreement. If the Court grants Final Approval to this Agreement, the
 9   Parties shall ask the Court to enter a Final Approval Order that approves the Agreement,
10   authorizes entry of a final judgment, and dismisses the action with prejudice.
11          F.     Disapproval, Cancellation, Termination, or Nullification of Settlement
12                 1.      Each Party shall have the right to terminate this Agreement if either:
13   (i) the Court declines to grant Preliminary Approval or Final Approval to this Agreement
14   without material modification of the Agreement; or (ii) a higher court reverses Final
15   Approval by the Court, and the Court thereafter declines to enter a further order or orders
16   approving Agreement on the terms set forth here. If a Party elects to terminate this
17   Agreement under this paragraph, that Party must provide written notice to the other
18   Party’s counsel and the Court within thirty (30) days of the occurrence of the condition
19   permitting termination.
20                 2.      If this Agreement is terminated under Section IX.F.1, then: (i) this
21   Agreement shall be rendered null and void; (ii) this Agreement and all negotiations and
22   proceedings relating to it shall be of no force or effect, and without prejudice to the rights
23   of the Parties; (iii) all Parties shall be deemed to have reverted to their respective status in
24   the Action as of the date and time immediately preceding the execution of this
25   Agreement; and (iv) except as otherwise expressly provided, the Parties shall stand in the
26   same position and shall proceed in all respects as if this Agreement and any related orders
27   had never been executed, entered into, or filed.




                                                    11
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 23 of 46




 1   X.     GENERAL EQUITABLE PROVISIONS
 2          A.      General Injunctive Provisions
 3                  1.    Effective immediately upon the Final Approval Date and for three
 4   years (36 months) from that date, Defendants shall implement and maintain the following
 5   policies and internal procedures (“the Policy”):
 6                        a.      Defendants shall establish and maintain a 24-Hour Hotline to
 7   assist employees at Motel 6 Entities when they receive any request for Guest Information
 8   from Federal Immigration Authorities.
 9                        b.       Defendants shall respond to requests for information from
10   Federal Immigration Authorities as follows:
11                               i.      Defendants shall not share Guest Information with
12   Federal Immigration Authorities without a judicially enforceable warrant or subpoena,
13   except where the Federal Immigration Authority articulates a credible reason to believe
14   that a Guest, employee, or other individual is in imminent danger. For purposes of this
15   subsection, a “credible reason” is a particularized concern related to the safety and well-
16   being of an individual currently on the property.
17                              ii.      With respect to all other warrants or subpoenas
18   presented by Federal Immigration Authorities, Defendants shall not share Guest
19   Information with Federal Immigration Authorities until such warrants or subpoenas have
20   been sent to Defendants’ legal department or other individuals designated by Defendants,
21   who will have been trained to comply with this Policy and to address requests from
22   Federal Immigration Authorities, and until such persons authorize the disclosure of Guest
23   Information.
24                             iii.      Any of Defendants’ employees with questions about
25   this Policy will be trained to call the 24-Hour Hotline.
26                             iv.       Defendants shall establish a brand standard requiring
27   that Franchised Locations adopt and implement the policies and procedures described in
28   Section X.A.1.b.i.-ii.



                                                  12
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 24 of 46




 1                             v.         Defendants shall create an online mechanism for any
 2   person at a Motel 6 Location to submit a report when he or she believes that Guest
 3   Information has been provided to Federal Immigration Authorities or that this Policy has
 4   been violated in any manner (a “Compliance Complaint”). Any person who submits a
 5   Compliance Complaint may do so anonymously.
 6                        c.        Defendants shall provide the following training:
 7                              i.        For each Operated Location employee who has the
 8   ability to make Guest Information available, training to understand the Policy and their
 9   responsibilities with regard to the Policy, including the purpose and procedures regarding
10   Defendants’ 24-Hour Hotline, such as when it is appropriate and necessary to contact
11   Defendants’ 24-Hour Hotline.
12                             ii.        The training described in this section may be held in
13   conjunction with other business, at Defendants’ discretion, and may be organized
14   geographically in such fashion as Defendants deem appropriate.
15          B.     Dispute Resolution and Enforcement Procedures
16                 1.     The Parties agree to the appointment of Martin F. Scheinman, Esq.,
17   or any successor(s) agreed to by the Parties to this Agreement, as Settlement
18   Administrator. The Settlement Administrator may be removed at the joint written request
19   of Class Counsel and Defendants, or by order of the Court upon motion of any Party and
20   a showing of good cause that Mr. Scheinman should no longer serve as Settlement
21   Administrator. In the event that Mr. Scheinman becomes unavailable to serve as
22   Settlement Administrator for any reason, the Parties will make a good faith effort to
23   select on a joint basis a new Settlement Administrator. If the Parties are unable to reach
24   agreement as to a successor Settlement Administrator within forty-five (45) days
25   following the date Mr. Scheinman becomes unavailable to serve as Settlement
26   Administrator, the Court shall appoint a successor Settlement Administrator upon motion
27   of Class Counsel or Defendants. Class Counsel or Defendants may nominate persons for
28   consideration as a successor Settlement Administrator to the Court. The Parties shall



                                                    13
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 25 of 46




 1   each have the right to interview any nominated person, and to present argument and
 2   evidence to the Court regarding the selection of the successor Settlement Administrator.
 3                 2.      The Settlement Administrator shall have authority to resolve all
 4   disputes arising under the Agreement, subject to limitations and standards set forth in the
 5   Agreement. The Settlement Administrator in the course of resolving disputes shall have
 6   authority to modify the Consent Decree, subject to an appeal by either Party to the Court
 7   as provided in Sections X.B.4.-7.
 8                 3.      The Parties shall use Best Efforts to resolve promptly any
 9   differences or any disputes regarding the interpretation or implementation of this
10   Agreement.
11                 4.      Each Party shall have the right to initiate steps to resolve any dispute
12   or issue of compliance regarding any provision of the Agreement subject to limitations
13   and standards set forth in the Agreement.
14                         a.     If either Party has good reason to believe that a legitimate
15   dispute exists, the initiating Party shall first promptly give written notice to the other
16   Party, including: (a) a reference to all specific provisions of the Agreement that are
17   involved; (b) a statement of the issue; (c) a statement of the remedial action sought by the
18   initiating Party; and (d) a brief statement of the specific facts, circumstances and any
19   other arguments supporting the position of the initiating Party;
20                         b.     Within thirty (30) days after receiving such notice, the non-
21   initiating Party shall respond in writing to the statement of facts and arguments set forth
22   in the notice and shall provide its written position, including the facts and arguments
23   upon which it relies in support of its position;
24                         c.     The Parties shall undertake good-faith negotiations, including
25   meeting and conferring by telephone or in person and exchanging relevant documents
26   and/or other information, to attempt to resolve the issues in dispute or of alleged
27   noncompliance;
28                         d.     The Settlement Administrator, upon motion, may permit a
29   Party to take post-settlement discovery as provided by the Federal Rules of Civil


                                                   14
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 26 of 46




 1   Procedure, but only as to matters relevant to the underlying claim of breach, if the
 2   Settlement Administrator determines that the informal exchange of documents or
 3   information has not been sufficient to allow the Party to present the dispute upon a
 4   factual record adequate for a fair determination of the issue;
 5                         e.     If the Parties’ good-faith efforts to resolve the matter have
 6   failed, and after written notice of an impasse by the initiating Party to the non-initiating
 7   Party, the initiating Party may file a motion with the Settlement Administrator, with a
 8   supporting brief, requesting resolution of the dispute or the issues of non-compliance,
 9   provided that such motion shall be limited to the dispute(s) and/or issue(s) as to which the
10   Parties have met and conferred as described here;
11                         f.     The non-moving Party will have fifteen (15) days to respond
12   to any such motion;
13                         g.     The Settlement Administrator shall attempt within fifteen (15)
14   days after filing of the final brief to resolve the dispute and may schedule a hearing or
15   other proceeding, including an evidentiary hearing, to resolve the matter; and
16                         h.     Within thirty (30) days of any hearing, the Settlement
17   Administrator shall issue a written determination, including findings of fact if requested
18   by any Party.
19                   5.    The provisions of this Section do not prevent any Party from
20   promptly bringing an issue directly before the Court when exigent facts or circumstances
21   require immediate Court action to prevent a serious violation of the terms of this
22   Agreement, which otherwise would be without meaningful remedy. The moving papers
23   shall explain the facts and circumstances that necessitate immediate action by the Court.
24   Absent a showing of exigent facts or circumstances, the Court shall refer the matter to the
25   Settlement Administrator to resolve in accordance with procedures set forth above. If
26   any such matter is brought before the Court requesting immediate action, the other Party
27   shall be provided with appropriate actual notice, and an opportunity to be heard on the
28   motion, under the Local Rules of the Court and the Federal Rules of Civil Procedure.
29   The Court in its discretion may set such procedures for emergency consideration as are


                                                   15
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 27 of 46




 1   appropriate to the particular facts or circumstances, but no such matter may be heard or
 2   considered on an ex parte basis.
 3                 6.     Any Party who disagrees with a decision of the Settlement
 4   Administrator may seek relief from the Court within fourteen (14) days of receipt of
 5   notice of the decision by the Settlement Administrator. Any such request for relief shall
 6   be brought by motion under the Local Rules of the Court and Federal Rules of Civil
 7   Procedure. A Party may seek any remedy provided by law, provided that such remedy is
 8   consistent with the provisions of this Agreement.
 9                 7.     The Parties agree that, for any dispute decided by the Settlement
10   Administrator under Section X.B and which decision would require modification of the
11   Consent Decree entered by the Court:
12                        a.        The Parties shall cooperate in jointly requesting the Court to
13   modify the Consent Decree to reflect the resolution of said dispute; or
14                        b.        The Party disagreeing with such decision shall, as part of any
15   request for relief made under Section X.B.6, request that the Consent Decree be modified
16   or affirmed, as appropriate.
17                        c.        Nothing herein shall be construed as authorizing the
18   Settlement Administrator to require the Court to alter the terms of its Consent Decree, or
19   to disregard the clear and unambiguous language of the Consent Decree.
20                 8.     Only Plaintiffs or Defendants shall have standing to move the Court
21   to enforce, apply, or modify this Agreement. Any individual concerned about
22   Defendants’ compliance with this Agreement may so notify Class Counsel and request
23   that they examine Defendants’ compliance and seek such relief, if any, as may be
24   appropriate. In the event that any Party seeks to utilize the dispute resolution procedure,
25   then each Party shall bear its own attorneys’ fees, costs and expenses for all work
26   performed through resolution by the Settlement Administrator. In the event that any
27   Party seeks to appeal any decision of the Settlement Administrator, then the prevailing
28   party in such matter shall be entitled to recover reasonable attorneys’ fees, costs and
29   expenses incurred in such appeal from the other Party. Whether and to what extent any


                                                    16
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 28 of 46




 1   Party is a prevailing party and awarded fees and expenses shall be determined in the sole
 2   and absolute discretion of the Court.
 3   XI.    RECORDKEEPING AND REPORTING
 4          A.     Documents to be Preserved For the Duration of the Agreement
 5          Defendants shall retain the following records for the period set forth in Section
 6   VI.A of this Agreement or as required by state or federal law, whichever is longer:
 7                 1.     Compliance Complaints, as defined in Sections X.A.1.b.v;
 8                 2.     Incident Reports; and
 9                 3.     Logs of any calls made by Defendants’ employees (including
10   employees at Operated Locations) to the 24-Hour Hotline referenced in Section X.A.1.a.
11          B.     Access to Documents
12          All documents required to be maintained by the express terms of the Agreement,
13   and all documents that are provided to the Settlement Administrator, Class Counsel, or
14   the Court under the terms of the Agreement, are and shall be treated as confidential
15   business records. Neither Class Counsel, nor the Settlement Administrator, nor the
16   Claims Administrator nor CDM, shall divulge any such documents to any third party
17   unless so ordered by a court after notice to Defendants and an opportunity for Defendants
18   to object to such disclosure and to be heard. Upon expiration of this Agreement, Class
19   Counsel, the Claims Administrator, and the Settlement Administrator shall promptly
20   destroy any and all documents in any format Defendants furnished under this Agreement.
21   This provision shall not prevent a Party from filing otherwise confidential documents
22   with the Court, provided that, either: (a) such documents are filed under seal; or (b) Class
23   Counsel give ten (10) days advance notice to Defendants, to permit opportunity to seek a
24   protective order sealing such documents.
25          C.     Compliance and Status Conference
26          During the period set forth in Section VI.A of this Agreement, the Parties shall
27   conduct an annual status conference with the Settlement Administrator, with a report to
28   the Court following the status conference to discuss the status of implementation of the
29   Agreement. The Parties shall be represented at the status conference. No Party shall file


                                                  17
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 29 of 46




 1   any document with the Settlement Administrator in conjunction with the status
 2   conference, unless directed to do so by the Settlement Administrator.
 3   XII.   MONETARY RELIEF AND CLAIMS PROCEDURE
 4          A.     Persons Entitled to Monetary Damages
 5                 1.     The Claims Administrator shall determine that a claimant is a
 6   member of the Primary Class if it can reasonably be determined from Defendants’
 7   records and/or the information provided in the claim form that the claimant was a
 8   Registered Guest at a Motel 6 Location in the United States during the Class Period
 9   whose Guest Information was provided to Federal Immigration Authorities by a Motel 6
10   Location in the United States.
11                 2.     The Claims Administrator shall determine that a claimant is a
12   member of Class 2 if it can reasonably be determined from Defendants’ records and/or
13   the information provided in the claim form that the claimant was a Guest at a Motel 6 in
14   the United States during the Class Period who was not a Registered Guest, and was
15   questioned, interrogated, detained, and/or placed in immigration removal proceedings by
16   Federal Immigration Authorities as a result of a Motel 6 Location’s disclosure of Guest
17   Information to Federal Immigration Authorities.
18          B.     The Settlement Amount
19                 1.     The total amount available to make awards to Class Members shall
20   be $10,000,000.00 (Ten Million Dollars) (the “Settlement Amount”). Under no
21   circumstances shall the Claims Administrator make payments to Class Members that in
22   total exceed the Settlement Amount.
23                 2.     If the total amount due to valid claimants exceeds the Settlement
24   Amount, the amount to be paid to each valid claimant shall be reduced proportionally so
25   that the total does not exceed the Settlement Amount.
26                 3.     If the total amount due to valid claimants is less than the Settlement
27   Amount, the remaining funds shall be distributed, within thirty (30) days of the last
28   payment to a Class Member, as follows:



                                                 18
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 30 of 46




 1                        a. The first $500,000 (Five Hundred Thousand Dollars) shall be
 2                             returned to Defendants;
 3                        b. The next $500,000 shall be deposited in a cy pres fund, as set
 4                             forth in Section 4 below (the “Cy Pres Fund”);
 5                        c. The next $500,000 shall be returned to Defendants;
 6                        d. The next $500,000 shall be deposited to the Cy Pres Fund;
 7                        e. The next $500,000 shall be returned to Defendants; and
 8                        f. All remaining amounts, if any, shall be deposited in the Cy Pres
 9                             Fund.

10                 4.     All amounts deposited in a Cy Pres Fund in accordance with Section
11   XII.B.3, above, shall be distributed as follows, subject to Court approval:
12                        a. Florence Immigrant & Refugee Rights Project (FIRRP)
13                               i.      FIRRP is a 501(c)(3) nonprofit legal service
14   organization providing free legal education, services, and representation to men, women,
15   and unaccompanied children in immigration custody in Arizona and assistance to
16   attorneys.
17                              ii.      FIRRP is the only organization in Arizona that
18   provides free legal and social services to detained men, women, and children under threat
19   of deportation/removal.
20                             iii.      The Parties have agreed to allocate thirty-five percent
21   (35%) of the Cy Pres Fund to FIRRP.
22                        b. Northwest Immigrant Rights Project (NIRP)
23                               i.      NIRP promotes justice by defending and advancing the
24   rights of immigrants through direct legal services, systemic advocacy, and community
25   education.
26                              ii.      NIRP’s legal services are critical to helping thousands
27   of immigrants in Washington State navigate the complexities of the United States
28   immigration system so they can apply for asylum or other forms of immigration
29   protection.

                                                  19
             Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 31 of 46




 1                              iii.     The Parties have agreed to allocate thirty-five percent
 2   (35%) of the Cy Pres Fund to NIRP.
 3                         c. National Immigration Justice Center (NIJC)
 4                                i.     NIJC is committed to protecting the rights for the
 5   women, men, children and families who flee to the United States seeking safety and
 6   security, as well as those who have long been contributing members of our communities.
 7                               ii.     For more than 30 years, NIJC has provided quality
 8   low-cost immigration legal services to over 10,000 individuals per year throughout the
 9   United States.
10                              iii.     The Parties have agreed to allocate fifteen percent
11   (15%) of the Cy Pres Fund to NIJC.
12                         d. TheDream.US
13                                i.     TheDream.US is the nation’s largest college access
14   and success program for DREAMers. TheDream.US works with a community of
15   partners to provide students who have lived most of their lives in the United States, but
16   are not citizens, the opportunity to attend and succeed in high education. TheDream.US’s
17   approach is designed to scale and deliver relevant and sustainable impact through
18   financial support, community building, and academic guidance.
19                               ii.     The Parties have agreed to allocate fifteen percent
20   (15%) of the Cy Pres Fund to TheDream.US.
21                         e.      Should the Court refuse to approve one or more of the
22   proposed cy pres recipients, the approved recipients shall each receive their proportional
23   share of the funds that would have been paid to the unapproved recipient(s). Should the
24   Court refuse to approve any cy pres recipient, the unclaimed funds shall be deposited into
25   an escrow account while the Court and/or the Parties determine who should receive them.
26          C.     Awards of Monetary Damages to Class Members
27                 1.      Each Class Member may be awarded the following amounts, which
28   may be aggregated, subject to any reduction required by Section XII.C.2 of this
29   Agreement:


                                                  20
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 32 of 46




 1                       a.       If the claimant is a Registered Guest, $75 for the
 2   disclosure of the claimant’s Guest Information;
 3                       b.          If the claimant experienced an encounter with Federal
 4   Immigration Authorities as a result of the disclosure of Guest Information by a
 5   Motel 6 Location, then:
 6                               i.     If the claimant was arrested by Federal
 7                                      Immigration Authorities, $5,000;
 8                              ii.     If the claimant was detained at least one full night,
 9                                      $5,000 per night in detention;
10                             iii.     If the claimant was placed in immigration removal
11                                      proceedings, $10,000;
12                             iv.      If the claimant was detained at least one full night
13                                      and/or was placed in immigration removal
14                                      proceedings, and had minor children or other
15                                      dependents at the time the claim arose, $10,000 per
16                                      dependent;
17                              v.      If the claimant incurred legal fees to defend his or
18                                      her presence in the United States, the actual amount
19                                      of the fees incurred and documented, not to exceed
20                                      $200,000;
21                             vi.      If the claimant incurred other out-of-pocket
22                                      expenses associated with participation in
23                                      immigration proceedings, the actual amount of the
24                                      expenses incurred and documented, not to exceed
25                                      $25,000; and
26                       c.       Under no circumstances shall the total award to any
27   Class Member exceed $200,000.
28                2.     For the avoidance of doubt, nothing in this Agreement shall preclude
29   any Class Member from obtaining compensation under the Washington Settlement.


                                                     21
             Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 33 of 46




 1   However, should the total value of valid claims determined by the Claims Administrator
 2   for the Settlement Class (the “Total Value”) exceed the Settlement Amount, those Class
 3   Members who received compensation from the Washington Settlement (the “Washington
 4   Class Members”) shall have their awards in this matter reduced as follows:
 5                           a. If the total amount paid to the Washington Class Members from
 6                              the Washington Settlement is equal to or more than the
 7                              difference between the Total Value and the Settlement Amount,
 8                              then the amount paid to each Washington Class Member from
 9                              the Settlement Amount shall be reduced by the amount each
10                              received from the Washington Settlement; and
11                           b. If the total amount paid to the Washington Class Members from
12                              the Washington Settlement is less than the difference between the
13                              Total Value and the Settlement Amount, then the amount paid to
14                              each Washington Class Member from the Settlement Amount
15                              shall be reduced on a pro rata basis until the Total Value equals
16                              the Settlement Amount.
17                       3. Notwithstanding Section XII.C.2, should the Court conclude that
18   anything in this section serves to treat class members inequitably, this Section XII.C.2
19   shall have no force and effect and the rest of the Agreement shall operate as if this
20   paragraph were not included.
21          D.      Costs
22                  1.       Defendants shall pay the costs of notice to Class Members and
23   Injunctive Relief Class Members, and claims administration (the “Administration
24   Costs”), not to exceed $1,000,000.00. The Claims Administrator and the Settlement
25   Administrator will, respectively, conduct class notice and class administration in
26   consultation with the Parties. The Claims Administrator will invoice Defendants directly
27   for its fees and costs.
28                  2.       Defendants shall also pay the costs and fees incurred as a result of
29   the retention of CDM, pursuant to the terms of the agreement among CDM, the Claims


                                                    22
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 34 of 46




 1   Administrator, MALDEF, and G6, which amounts shall not be included in the cap on
 2   Administration Costs above.
 3          E.     Funding of the Settlement Amount and Costs
 4                 1.       The Claims Administrator will open and administer an interest-
 5   bearing account (“Settlement Account”) designated by Class Counsel and with a unique
 6   Taxpayer Identification Number, with earned interest added to the Settlement Amount.
 7                 2.       After Effective Approval and within seven (7) days after the Claims
 8   Administrator has informed Defendants in writing that it is prepared to distribute the
 9   payments to the members of the Settlement Class (or whichever is later), Defendants will
10   wire the following amounts to the Settlement Account:

11          (a) $10,000,000 for the Settlement Amount; and

12          (b) $1,000,000 for the Administration Costs, or whichever lesser amount
13          the Class Administrator has reported as the total Administration Costs; and

14          (c) $500,000 for payment of the Class Counsel Payment, as defined in
15          Section XIII of this Agreement.

16                 3.       Upon payment of agreed upon fees to CDM and to the Settlement
17   Account of the amounts set forth in Section XII.E.2, Defendants shall have no further
18   monetary obligation to Releasors, including no obligation to pay any funds for
19   distribution to Class Representatives or members of the Settlement Class; no obligation to
20   pay costs of mailed notices and expenses associated with the claims procedure; no
21   obligation to pay any amount to Class Counsel; no obligation to pay any other amount to
22   the Claims Administrator or Settlement Administrator; and no obligation to pay any other
23   settlement administration costs.
24          F.     Notice
25                 1.       Mailed Notice: Within twenty (20) days following the Preliminary
26   Approval Date, Defendants shall provide the Claims Administrator and CDM with the
27   full names and last known addresses and phone numbers, to the extent available in
28   Defendants’ records, of all Guests whom Defendants have identified as potential Class


                                                  23
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 35 of 46




 1   Members, in Excel format. Within twenty (20) days following the Preliminary Approval
 2   Date, Class Counsel shall provide the Claims Administrator with a computer readable list
 3   in Excel format of the Plaintiffs and all known potential Class Members and their mailing
 4   addresses. Prior to the mailing of the notices, the Claims Administrator will combine
 5   these lists of potential Class Members received from Defendants and Class Counsel and
 6   update any new address information for potential Class Members as may be available
 7   through the National Change of Address system. The Claims Administrator shall
 8   determine through a computer database search the most recent address that may be
 9   obtained for each person on the combined list of potential Class Members. Within sixty
10   (60) days of the Preliminary Approval Date, the Claims Administrator shall mail, via first
11   class postage, notice of class settlement, in both English and Spanish, in the form
12   approved by the Court in the Preliminary Approval Order, to all known potential Class
13   Members at their last known address and at the most recent address that may have been
14   obtained through the computer database search.
15                 2.     Published Notice: The Claims Administrator shall cause to be
16   published the notice of the class settlement in the form approved by the Court in the
17   Preliminary Approval Order on Class Counsel’s Facebook and Twitter accounts (in
18   English and Spanish) and on the website established by the Claims Administrator.
19   Within twenty (20) days of the Preliminary Approval Date, the Claims Administrator
20   shall enable the website referenced in the previous sentence. Within thirty (30) days of
21   the Preliminary Approval Date, Class Counsel shall cause the Facebook and Twitter
22   notices to be published on Class Counsel’s Facebook and Twitter feeds. The Claims
23   Administrator shall also conduct a targeted social media campaign and targeted search
24   engine advertisement campaign to provide notice to other who may be Class Members or
25   Injunctive Relief Class Members.
26                 3.     Class Counsel shall be responsible for all Spanish translations of the
27   notice materials.




                                                 24
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 36 of 46




 1          G.     Best Notice Practicable
 2          The Parties agree, and the Preliminary Approval Order shall state, that compliance
 3   with the procedures described in Section XII.F is the best notice practicable under the
 4   circumstances and shall constitute due and sufficient notice to the Settlement Class and
 5   the Injunctive Relief Class of the pendency of the Action, certification of the Settlement
 6   Class and the Injunctive Relief Class, the terms of the Agreement, and the Final Approval
 7   Hearing, and shall satisfy the requirements of the Federal Rules of Civil Procedure, the
 8   United States Constitution, and any other applicable law.
 9          H.     Inquiries from Class Members
10          It shall be the responsibility of Class Counsel to establish procedures for receiving
11   and responding to inquiries from Class Members and Injunctive Relief Class Members
12   with respect to this Agreement. Neither Defendants nor Defendants’ counsel are required
13   to respond to inquiries from Class Members or Injunctive Relief Class Members with
14   respect to this Agreement, except to refer inquiries to Class Counsel.
15          I.     Objections and Exclusions
16                 1.      Objections
17                         a.     Class Members and Injunctive Relief Class Members
18   objecting to the terms of the Agreement must do so in writing at least thirty (30) days
19   prior to the scheduled Final Approval Hearing. The written objection must be filed with
20   the Court thirty (30) days prior to the scheduled Final Approval Hearing, as specified in
21   the Preliminary Approval Order.
22                         b.     The written objection must include (1) a detailed statement
23   with specificity of the reasons for the objection; (2) the objecting Class Member’s or
24   Injunctive Relief Class Member’s name, address, and telephone number; (3) the date and
25   location of the Operated Location at which the objecting Class Member or Injunctive
26   Relief Class Member stayed; (4) the circumstances (if any) in which the Class Member or
27   Injunctive Relief Class Member was questioned, interrogated, detained, and/or placed in
28   immigration removal proceedings by Federal Immigration Authorities; (5) whether the
29   objection applies only to the objector, to a specific subset of the class, or to the entire


                                                   25
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 37 of 46




 1   class; and (6) any other requirements set forth in the notices described in Section XII.F.
 2   Any Class Member or Injunctive Relief Class Member that fails to file a timely written
 3   objection that meets the requirements of this Section XII.I.1, or any Class Member or
 4   Injunctive Relief Class Member who submits a valid request for exclusion shall have
 5   waived the right to object and shall have no right to file an appeal relating to the approval
 6   of this settlement.
 7                 2.      Exclusions
 8                         a.     Class Members may exclude themselves, or opt-out, of the
 9   Settlement Class. Any request for exclusion must be in the form of a written “Opt-out”
10   statement sent to the Claims Administrator. Information on how to opt-out of the
11   Settlement Class shall be made available by the Claims Administrator. A person wishing
12   to opt-out must sign a statement which includes the following language:

13          I understand that I am requesting to be excluded from the class monetary
14          settlement and that I will receive no money from the settlement entered into
15          by Motel 6. I understand that if I am excluded from the class monetary
16          settlement, I may bring a timely separate legal action seeking damages, but
17          may receive less than what I would have received if I had filed a claim
18          under the class monetary settlement procedure in this case, including
19          possibly receiving nothing. I also understand that I may not seek exclusion
20          from the class for injunctive relief and that I am bound by the injunctive
21          provisions of the Agreement entered into by Motel 6.

22                         b.     A Class Member choosing to opt-out of the Settlement Class
23   shall sign and date the opt-out statement and file it with the Court thirty (30) days prior to
24   the scheduled Final Approval Hearing, as specified in the Preliminary Approval Order.




                                                   26
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 38 of 46




 1                 3.     Rescission of Class Member Opt-Outs
 2                        a.     The Parties recognize that some Class Members who initially
 3   submit Opt-out forms may, upon further reflection, wish to rescind such Opt-out
 4   statements. Class Members may rescind their Opt-out statements by submitting a
 5   “Rescission of Opt-out” statement to the Claims Administrator. The Rescission of Opt-
 6   out statement shall include the following language:

 7          I previously submitted an Opt-out statement seeking exclusion from the
 8          class monetary settlement. I have reconsidered and wish to withdraw my
 9          Opt-out statement. I understand that by rescinding my Opt-out, I may be
10          eligible to receive an award from the claims settlement fund and may not
11          bring a separate legal action against Motel 6 seeking damages.

12                        b.     A Class Member wishing to rescind his or her Opt-out from
13   the Settlement Class shall sign and date the Rescission of Opt-out statement and file it
14   with the Court no later than the deadline for claims filing period specified in the
15   Preliminary Approval Order.
16                        c.     The Claims Administrator shall retain copies of all
17   Rescissions of Opt-out statements until such time as the Claims Administrator is relieved
18   of its duties and responsibilities under this Agreement.
19          J.     Claims Administration
20                 1.     The Claims Administrator shall (1) prepare and mail settlement
21   notices and claim forms to potential Class Members; (2) establish and operate a website
22   designed to provide information to and communication with potential Class Members and
23   Injunctive Relief Class Members; (3) receive and evaluate claims eligibility; (4) seek
24   additional information from claimants, when appropriate; (5) receive and file Opt-out
25   statements and objections; (6) respond to questions from potential Class Members and
26   Injunctive Relief Class Members; (7) implement the allocation plan; (8) maintain a toll-
27   free number for communicating with Class Members and Injunctive Relief Class
28   Members; and (9) perform any other duties necessary to carry out its responsibilities set
29   forth in this Agreement.


                                                  27
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 39 of 46




 1                 2.     The Claims Administrator shall make claim forms available to
 2   potential Class Members who submit oral, e-mail, or written requests for claim forms.
 3   The Claims Administrator shall mail the requested claim form via first class postage
 4   within two (2) business days after receiving a request. If Defendants, or their counsel,
 5   receive requests for claim forms or for information regarding the class settlement, they
 6   shall refer such requestors to the toll-free number established by the Claims
 7   Administrator for the purpose of administering this Agreement. The requestors shall be
 8   informed that any requests for claim forms or information should be directed to the
 9   Claims Administrator. The Claims Administrator shall retain copies of all written
10   requests for claim forms and all records of oral or e-mail requests for claim forms until
11   such time as it has completed its duties and responsibilities under this Agreement.
12          K.     Submission of Claim Forms
13          Class Members who seek monetary damages must complete a claim form and
14   cause it to be filed with the Claims Administrator by the claim filing deadline set forth in
15   the Preliminary Approval Order. The claim form must be postmarked or submitted
16   online on or before such date in order to be considered timely. All claim forms must be
17   signed under penalty of perjury to be considered. Failure to file a timely claim form, for
18   any reason whatsoever, shall bar the potential Class Member from having his or her claim
19   considered and from receiving monetary damages from the Settlement Account.
20   Potential Class Members who file a claim form must notify the Claims Administrator of
21   any change of address. A failure to notify the Claims Administrator of a change of
22   address may result in the forfeiture of a monetary award. The Claims Administrator shall
23   be available through a toll-free line and via e-mail through the website established by the
24   Claims Administrator to respond to requests from potential Class Members for assistance
25   in completing and filing claim forms. Class Counsel shall also be available to consult
26   with potential Class Members.




                                                  28
              Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 40 of 46




 1            L.    Deceased Claimants
 2            Claims may be filed by deceased claimants through representatives of their estate
 3   if appropriate documentation is provided. Any claims paid to a deceased claimant shall
 4   be made payable to the estate of the deceased claimant.
 5            M.    Determining Eligibility
 6                  1.     The Claims Administrator shall make the determination as to
 7   whether a claim form is complete. If it is not complete, the Claims Administrator shall
 8   request additional information from the claimant, if it appears that such additional
 9   information would complete the claim form. Such requests for information shall be in
10   writing and shall specify the information necessary to complete the claim form. The
11   requests for information will be sent via first class mail, printed in English and Spanish,
12   and inform the claimant that a response must be returned no later than forty-five (45)
13   days from the date the request for information was mailed. The claimant must provide
14   the requested information, signed under penalty of perjury, to the Claims Administrator
15   by mail with a postmark no later than forty-five (45) days from the date of the mailed
16   request for information. Such additional information shall be considered part of the
17   original claim form and will relate back to the original filing date. The failure of a
18   claimant to timely respond to the request for information may result in the denial of the
19   claim.
20                  2.     Claimants who, for good cause shown, cannot submit the requested
21   information to complete the claim form, must provide the requested information, signed
22   under penalty of perjury, to the Claims Administrator by mail with a postmark no later
23   than sixty (60) days from the date of the mailed request for information.
24            N.    Late-Filed Claims
25                  1.     For claims received after the filing deadline, the Claims
26   Administrator shall notify late-filing claimants that their claims are untimely and that they
27   are not eligible for any monetary award. The Claims Administrator shall also inform late-
28   filing claimants that they may seek a review of the determination that they filed untimely
29   by requesting the Claims Administrator to reconsider its determination.


                                                   29
             Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 41 of 46




 1                  2.     The Claims Administrator may reverse its determination that a claim
 2   was not timely filed only if the claimant proves that (1) the claim form was filed on or
 3   before the filing deadline and that the untimeliness determination is erroneous; or (2) that
 4   he or she could not timely complete the claim form due to exceptional circumstances,
 5   which includes deportation, change of address, or other events that the Claims
 6   Administrator may consider.
 7           O.     Appeals of Claims Eligibility
 8                  1.     Within ninety (90) days of the close of the claims filing period, all
 9   ineligible claimants shall receive written notice of their ineligibility for monetary
10   damages. Any claimants wishing to seek review of their ineligibility determinations must
11   do so by returning a written request for review to the Claims Administrator online or by
12   mail with a postmark no later than twenty-one (21) days from the date of the notice of
13   claim ineligibility. Failure to file a timely request for review shall bar a claimant from
14   challenging a determination of ineligibility.
15                  2.     The Claims Administrator shall resolve the requests for review based
16   on the written requests for review and any other documentation or written information
17   submitted by the claimant, or deemed necessary by the Claims Administrator. The
18   Claims Administrator may seek further written information from the claimant as to the
19   basis of their request and may consider the written arguments of Class Counsel or
20   Defendants.
21                  3.     The Claims Administrator shall attempt to expeditiously resolve any
22   requests for review within sixty (60) days after the filing of the request for review. The
23   Claims Administrator's decisions shall be communicated to the claimant in writing and
24   shall be binding and nonappealable.
25           P.     Claimant Information Provided by Defendants
26           The Parties understand and agree that Defendants may possess information that
27   may assist in the determination of eligibility of potential Class Members for monetary
28   damages. Defendants shall reasonably cooperate in providing such information that
29   Class Counsel or the Claims Administrator deems reasonably necessary to assist in


                                                     30
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 42 of 46




 1   determining the eligibility of any potential Class Member for monetary damages.
 2   Defendants shall attempt to provide such information within fourteen (14) days of any
 3   written requests for the information.
 4          Q.     Distribution of the Monetary Damages
 5          As soon as practicable after final approval of the Agreement by the Court, the
 6   Claims Administrator shall distribute the monetary damages to Class Members via first
 7   class mail. The Claims Administrator shall only issue checks in the name of the Class
 8   Members unless Section XII.L is applicable. Included with the check due to the Class
 9   Member will be a statement showing the gross amount of the payment.
10          R.     Report from Claims Administrator
11          Within thirty (30) days of the distribution of the monies from the Settlement Fund,
12   the Claims Administrator shall furnish an accounting of all distributions from the
13   Settlement Fund to the Court with copies to Class Counsel and Defendants.
14   XIII. ATTORNEYS’ FEES, COSTS, AND EXPENSES
15          A.     Settlement of Fees, Costs, and Expenses
16          Defendants shall pay Class Counsel’s reasonable attorneys’ fees, litigation
17   expenses, and costs in the amount of $500,000.00 (the “Class Counsel Payment”) for
18   work performed and costs and expenses incurred. This Class Counsel Payment is made
19   in full satisfaction of any arguable obligation Defendants may have at law to pay
20   attorneys’ fees, litigation expenses, and costs for and/or on behalf of the Plaintiffs, Class
21   Representatives, and the Releasing Class for any and all work performed and costs and
22   expenses incurred, except for any recovery under Section X.B.8.
23          B.     Class Counsel Payment
24          The Claims Administrator shall make the Class Counsel Payment from a
25   Settlement Account within fourteen (14) days following Effective Approval. MALDEF
26   shall have sole responsibility to distribute a portion of the Class Counsel Payment to
27   other Class Counsel. Once Defendants make the Class Counsel Payment to MALDEF,
28   no Class Counsel may assert any claim for such payments from Defendants.



                                                   31
             Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 43 of 46




 1   XIV. Miscellaneous Provisions
 2          A.      No Admission of Liability
 3          This Agreement does not constitute and shall not be deemed to be a finding or
 4   determination by the Court, or an admission by any Party, regarding the merits, validity
 5   or accuracy of any of the allegations, claims or defenses presented in the Action. This
 6   Agreement represents the compromise of disputed claims that the Parties recognize
 7   would require protracted and costly litigation to determine. Defendants deny that they
 8   have engaged in any unlawful conduct of any kind associated with the claims alleged in
 9   the Action, and Defendants’ entry into this Agreement is not and may not be used by any
10   person in this action or any other proceeding as an admission or evidence that any Motel
11   6 Entity has on any occasion engaged in any unlawful conduct of any kind, such being
12   expressly denied. Defendants are not estopped from challenging class certification in
13   further proceedings in this action or in any other action if the Agreement is not finally
14   approved.
15          B.      Severability of the Agreement
16          Whenever possible, each provision and term of this Agreement shall be interpreted
17   in such a manner as to be valid and enforceable; provided, however, that in the event that
18   after Effective Approval any provision or term of this Agreement should be determined
19   to be or rendered unenforceable on collateral review, all other provisions and terms of
20   this Agreement and the application to all persons and circumstances shall remain
21   unaffected to the extent permitted by law. If any application of any provisions or term of
22   this Agreement to any specific person or circumstance should be determined to be invalid
23   or unenforceable, the application of such provision or term to other persons or
24   circumstances shall remain unaffected to the extent permitted by law.
25          C.      Duty to Support and Defend the Agreement
26          Class Representatives, Class Counsel, and Defendants each agree to abide by all of
27   the terms of this Agreement in good faith and to support it fully, and shall use Best
28   Efforts to defend this Agreement from any legal challenge, whether by appeal or
29   collateral attack.


                                                  32
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 44 of 46




 1          D.     No Assignment
 2          Each Party represents, covenants, and warrants that he, she, or it has not directly or
 3   indirectly assigned, transferred, encumbered, or purported to assign, transfer, or
 4   encumber any portion of any liability, claim, demand, cause of action, or rights that he,
 5   she, or it releases in this Agreement.
 6          E.     Binding on Successors and Assigns
 7          This Agreement shall be binding upon and inure to the benefit of the Parties and
 8   their respective heirs, trustees, executives, successors, and assigns. Without limiting the
 9   generality of the foregoing, each and every covenant and agreement made by Plaintiffs
10   shall be binding upon all Class Members.
11          F.     Entire Agreement
12          This Agreement contains the entire understanding of the Parties with respect to the
13   subject matter contained. There are no promises, representations, warranties, covenants,
14   or undertakings governing the subject matter of this Agreement other than those
15   expressly set forth in this Agreement. This Agreement supersedes all prior agreements
16   and understandings among the Parties with respect to the settlement of the Action,
17   including, but not limited to, the settlement agreement filed by the Parties with the Court
18   on November 2, 2018. This Agreement may not be changed, altered, or modified, except
19   in writing signed by the Parties; if any such change, alteration, or modification of the
20   Agreement is material, it must also be approved by the Court.
21          G.     Construction
22          The Parties agree that the terms and conditions of this Agreement are the result of
23   lengthy, intensive, arm’s-length negotiations between the Parties, and that this Agreement
24   shall not be construed in favor of or against any Party by reason of the extent to which
25   any Party, or his, her, or its counsel, participated in the drafting of this Agreement.




                                                   33
            Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 45 of 46




 1          H.     Captions
 2          Titles or captions contained in this Agreement are inserted as a matter of
 3   convenience and for reference, and in no way define, limit, extend, or describe the scope
 4   of this Agreement or any provision.
 5          I.     Class Member Signatures
 6          It is agreed that, because the Class Members are so numerous, it is impractical to
 7   have each Class Member execute this Agreement. The Notice will advise all Class
 8   Members of the binding nature of the releases and of the remainder of this Agreement,
 9   and in the absence of a valid and timely Request for Exclusion, such Notice shall have
10   the same force and effect as if each Class Member executed this Agreement.
11          J.     Choice of Law
12          Construction and interpretation of this Agreement shall be determined in
13   accordance with the laws of the State of Arizona, without regard to choice-of-law
14   principles.
15          K.     Counterparts
16           This Agreement and any amendments may be executed in one or more
17   counterparts, and either Party may execute any such counterpart, each of which when
18   executed and delivered shall be deemed to be an original and both of which counterparts
19   taken together shall constitute one and the same instrument. A facsimile or PDF
20   signature shall be deemed an original for all purposes.
21          L.     Authority
22          The signatories represent that they are fully authorized to enter into this
23   Agreement and bind the Parties to the terms and conditions of this Agreement.
24          M.     Receipt of Advice of Counsel
25          The Parties acknowledge, agree, and specifically warrant to each other that they
26   have read this Agreement, have received legal advice with respect to the advisability of
27   entering into this settlement, and fully understand its legal effect.




                                                   34
Case 2:18-cv-00242-DGC Document 88 Filed 02/18/20 Page 46 of 46
